Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 5 are allowable over the prior art of record for their specific recitations of elements involved in a vehicle turning control device for applying a braking/driving torque to each wheel of a vehicle independently, among other limitations, “the control gain calculator calculates the control gain in accordance with a predetermined condition on the basis of a determination result of the slip determination device.”
At least the following arguments presented by the Applicant in the remarks filed 20 May 2021 have been found persuasive:
“However, the setting of a road surface corresponding movement coefficient kμ in paragraphs [0035]-[0036] of Nitta, as referenced by the Office Action, cannot reasonably be considered as a slip determination. Even if the setting could be considered as a slip determination, it is not possible to reasonably interpret that the flow of S103 (the above setting operation) to S104 (gain calculation) (see paragraphs [0035]-[0036] and Figs. 4, 5) discloses that the alleged slip determination result is used in qain calculation, as alleged by the Office Action. This is evident from the fact that the gain is calculated by formula (1) as described at paragraphs [0035]-[0036] of Nitta, and formula (1) does not use the road surface corresponding movement coefficient kμ.” (page 7)
“The Office Action appears to refer to paragraph [0035] which describes the process of S103, where Nitta describes that the road surface response coefficient setting unit 16 sets the road surface response coefficient kμ to be multiplied by the yaw rate deviation Δy according to the road surface μ. However, S103 is independent of S104, and whatever road surface response coefficient may be utilized does not affect how the yaw rate steady-state gain is calculated at S104. That is, formula (1) of Nitta does not rely on the road surface response coefficient.” (page 8).
Additionally, non-patent document U (see attached PTO-892) discloses a deterministic yaw moment controller for four wheel independent steering and drive vehicles which uses a tracked heading angle based on centripetal force detection, but fails to teach the above claimed feature.
Non-patent document V (see attached PTO-892) discloses various methods of improving handling stability through torque distribution in an electric vehicle with in-wheel motors, but fails to teach the above claimed feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662